Citation Nr: 1236572	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  10-00 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include post traumatic stress disorder (PTSD) and depression.  

2.  Entitlement to service connection for a dental condition, to include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to July 1969, and from April 1970 to April 1972.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

In March 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In October 2011, the Board remanded the claims on appeal for further development.

The Board here notes that the RO, at the time it adjudicated these claims in April 2008, limited the psychiatric disorder to be considered to post traumatic stress disorder (PTSD).  As discussed below, the Veteran is shown to have been diagnosed with a psychiatric disorder other than PTSD, namely, depression.  When the record associates different diagnoses with the same symptoms, the nature of the veteran's disorder is a question of fact for the Board, and once determined, the Board must address whether the veteran's symptoms, regardless of diagnosis, are related to service.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  Thus, the Board has broadened the claim to include any acquired psychiatric disorder, to include PTSD and depression,  for which service connection could be effected.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the claims file reflects that further action on the claim on appeal is warranted, even though such action will, regrettably, further delay an appellate decision in this appeal.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall the United States Court of Appeals for Veterans Claims (Court) held that "where... the remand orders of the Board... are not complied with, the Board itself errs in failing to insure compliance."  Id.

As noted above, in October 2011, the Board remanded the issues that are reported on the front page of this action.  The purpose of the remand was to, in pertinent part, "obtain VA medical records pertaining to the Veteran that are dated since September 2010."  See page four of October 2011 remand, indented paragraph #1.  Following this ordered development, the RO/AMC was ordered to readjudicate the claims, and, in conjunction with this, issue the Veteran and his representative a supplemental statement of the case (SSOC) which included consideration of "all evidence received since the September 2010 supplemental statement of the case."  See page five of October 2011 remand, indented paragraph #4.

Review of the "EVIDENCE" section of an August 2012 SSOC issued by the AMC shows that no VA medical records were considered in the readjudication of the Veteran's claims.  Review of "Virtual VA" (a paperless claims processing system, which instead of paper, utilizes a highly secured electronic repository to store and review every document involved in the claims process), however, reveals the inclusion of several pertinent VA medical records relating to the Veteran's claim seeking service connection for an acquired psychiatric disorder, to include PTSD and depression.  These records include a November 2010 VA primary care provider note which includes a diagnosis of PTSD.  The Board observes that VA medical records associated with the Veteran's paper claims folder, dated in 2007, also include diagnoses of PTSD.  Other records associated with treatment provided the Veteran found in "Virtual VA" include a January 2011 VA mental health interview report, where the Veteran indicated that his depression began in 1999 upon the death of his wife.  Another January 2011 VA medical record, a mental health outpatient report, shows that major depressive disorder and PTSD were diagnosed.  Also, an August 2011 VA primary care physician "E&M" note shows a diagnosis of depression.  The Veteran was noted to have mood swings, and that he was supposed to be taking Citalopam but had not filled the prescription until that treatment visit.  In other words, even though additional pertinent evidence was obtained with respect to the instant case subsequent to the issuance of the September 2010 SSOC, the AMC failed to consider this evidence as part of the August 2012 SSOC.  

Under 38 C.F.R. § 19.31 (2011), a SSOC must be furnished to the claimant when additional pertinent evidence is received after a Statement of the Case (SOC) or the most recent SSOC has been issued.  See also 38 U.S.C.A. § 7105 (West 2002).  As these requirements have not been satisfied, and as the Veteran has not waived initial consideration of this evidence by the agency of original jurisdiction (see 38 C.F.R. § 20.1304 (2011)), a remand is required in order to ensure due process to the appellant.  In other words, since an adequate SSOC that addresses all of the pertinent evidence has not been provided to the Veteran, the claim must be returned to the AMC/RO so that such a document may be issued to the Veteran (and his accredited representative).

The Board again notes that psychiatric-based diagnoses of record include PTSD and depression.  Notably, while this claim has been adjudicated by the RO and certified to the Board as a claim for service connection for PTSD, the Veteran has also been diagnosed with, as indicated in the medical records in the claims file, depression.




As in Clemons, this other diagnosis should be considered as part of the underlying claim in this case.  To date, however, the RO has not adjudicated this claim so broadly as to incorporate psychiatric diagnoses other than PTSD.  The RO has also not provided adequate notification addressing what is needed for a claim incorporating such diagnoses.  This is significant because the statutory and regulatory provisions addressing PTSD claims, as contained in 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f), are different from the provisions addressing other service connection claims.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  While the December 2009 SOC and August 2012 SSOC informed the Veteran of 38 C.F.R. §§ 3.303 and 3.304(f), the Board notes that service incurrence of certain chronic diseases, including psychoses, will be presumed if manifest to a degree of 10 percent or more within one year of separation from active service.  See 38 C.F.R. §§ 3.307, 3.309.  Accordingly, such notice need be provided to the Veteran.  

The Board also notes, as it did in October 2011, that the Veteran also seeks entitlement to service connection for a dental disorder that he contends is secondary to his PTSD.  Since the Veteran's claim of entitlement to service connection for a dental disorder is claimed to be secondary to his current acquired psychiatric disorder claim the Board finds the issues to be inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Because the issues are inextricably intertwined, the Board is unable to review the issue of service connection for a dental disorder until the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, is resolved.  Id.  

Since the claims file is being returned it should be updated to include VA treatment records dated since November 2011 (the most recently-dated VA medical records included in "Virtual VA."  See 38 C.F.R. § 3.159(c)(2) (2011); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).



Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran a letter explaining, pursuant to 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding the claim on appeal, now characterized as service connection for an acquired psychiatric disorder, to include PTSD and depression.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate the claim, in terms of 38 C.F.R. §§ 3.307 and 3.309, and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

2.  The RO/AMC should attempt to obtain all VA medical records pertaining to the Veteran that are dated since November 2011.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

3.   After completing the above action and any other development indicated by any response received as a result of the action taken in the preceding paragraph, the Veteran's service connection claims should be readjudicated, to include consideration of all evidence received since the issuance of the September 2010 SSOC, including all VA medical records found in "Virtual VA" which pertain the Veteran's claims.  


Based upon a review of all VA medical records associated with the claims file pursuant to this remand, including those located in "Virtual VA", in the event that the RO/AMC determines that another VA examination is warranted, such an examination should be scheduled.  

If the benefits sought on appeal remain denied, to any extent, the Veteran and his representative must be provided a SSOC.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


